In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00171-CV
                               __________________


                   WINSTON CHARLES HERON, Appellant

                                         V.

                     JANE THOMPSON HERON, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 19-03-04047-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Pro se appellant Winston Charles Heron (“Winston”) filed a notice of appeal

from “all portions” of the trial court’s reformed final decree of divorce, which was

signed on March 6, 2020. For the reasons explained herein, we affirm the trial court’s

judgment.




                                          1
                                    BACKGROUND

       Appellee Jane Thompson Heron (“Jane”) filed a petition for divorce from

Winston. Jane alleged that if the parties were unable to reach an agreement regarding

the division of their property, she should be awarded a disproportionate share of the

parties’ estate.

       Winston filed a pro se answer to Jane’s petition. In his answer, Winston

asserted that Jane’s petition was frivolous and filed “for the purpose of harassment”

and was “intended to cause unnecessary delay and increase [the] cost of litigation.”

Winston contended that he and Jane had reconciled, and he argued that Jane had

failed to describe any fault. In a subsequent pleading, Winston asserted that he and

Jane had attended mediation, resulting in an impasse, and that property distribution

was “the single point of contention between the parties[.]”

       On September 30, 2019, the trial court conducted a bench trial, at which

Winston and Jane were the only witnesses. Jane and Winston each testified regarding

the nature and value of their real and personal separate and community property. On

November 6, 2019, the trial judge issued a letter ruling, in which she granted a

divorce, divided the parties’ property, and asked Jane’s counsel to prepare a

proposed final decree. On December 5, 2019, the trial court issued another letter,

reforming its previous rendition.




                                         2
      On January 8, 2020, the trial court signed a final decree of divorce. Jane signed

the decree, but Winston did not. Winston filed a motion for new trial on February 5,

2020, and Winston filed a notice that his motion had been set for hearing on March

5, 2020. At the hearing on the motion for new trial, Winston contended that although

Jane’s counsel “claims that the divorce decree was finalized and signed by [the

judge] on January 8[,]” he did not receive notice. The trial judge informed Winston

that she signed the document. Winston stated that he did not sign the decree, and that

he had “submitted motions to the Court with objections that [were] never

considered.” Winston asserted that he objected to all of the “conditions” and that it

is “not a fair judgment.” After hearing the parties’ arguments, the trial judge found

that Winston’s motion for new trial did not state grounds for granting a new trial,

but she sua sponte reformed the decree to remove the acknowledgment provision

and the indemnification provision. The trial judge stated that she would “just black

through those paragraphs” and sign a reformed decree. On March 6, 2020, the trial

judge signed a reformed final decree of divorce, and on March 10, 2020, the trial

court signed an order denying Winston’s motion for new trial.

      Winston retained counsel, and his counsel filed a second motion for new trial

and subsequently withdrew from representing Winston. Winston asserted in the

second motion for new trial that the trial court should grant a new trial because “all

of the community property of the parties was not divided.” Specifically, Winston

                                          3
argued that the trial court’s decree did not divide the parties’ life insurance proceeds

and did not award the Missouri real estate to either party. Jane filed a response to the

motion for new trial, in which she asserted that the proper remedy is a motion to

reform the judgment. The record does not reflect that Winston obtained a hearing on

this motion. In June 2020, Winston filed a notice of appeal from the March 6

reformed decree of divorce.

                                     ANALYSIS

      Winston filed a two-page, single-spaced letter as his appellate brief. Because

Winston appears pro se on appeal, we will construe his brief liberally. See Sterner

v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex. 1989); Giddens v. Brooks, 92

S.W.3d 878, 880 (Tex. App.—Beaumont 2002, pet. denied). However, a pro se

litigant must properly present his case on appeal. See Strange v. Cont’l Cas. Co., 126

S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet. denied). Appellate briefs “must

contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” Tex. R. App. P. 38.1(i). An issue that is

unsupported by argument or citation to any legal authority presents nothing for the

court to review. Plummer v. Reeves, 93 S.W.3d 930, 931 (Tex. App.—Amarillo

2003, pet. denied). An appellant must put forth specific argument and analysis

demonstrating that the record and the law support his contentions. San Saba Energy,

L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex. App.—Houston [14th Dist.] 2005, no

                                           4
pet.). A pro se litigant is held to the same standards as licensed attorneys and must

comply with applicable laws and rules of procedure. In re Office of Attorney Gen. of

Tex., 193 S.W.3d 690, 693-94 (Tex. App.—Beaumont 2006, orig. proceeding). “An

appellate court has no duty – or even right – to perform an independent review of

the record and applicable law to determine whether there was error.” Valadez v.

Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). Performing such

an independent review would constitute abandonment of this Court’s role as neutral

adjudicator and would make the Court an advocate for pro se appellants. Id.

       In his letter brief, Winston asserted that the trial judge “has reached

agreement with” Jane regarding a property settlement, and he requested a thirty-day

extension should such a property settlement not occur. Winston also argued that he

did not receive notice of the filing of Jane’s original petition for post-divorce

division of property in a case bearing trial cause number 20-05-05897. 1 Winston
                                                                          0F




also contended in his letter brief that he had accused Jane’s counsel of obstruction

of justice, and he alleged that the trial judge and various court personnel “may be

complicit in this alleged felony.” Additionally, Winston asserted that he had sued

Jane’s counsel in the 284th District Court of Montgomery County. Winston further

contended that he had been arrested while attempting to enter the property in Willis.




      1
          The trial cause number of the matter before this Court is 19-03-04047-CV.
                                           5
      Winston’s brief does not concisely state his issue for review or contain clear

and concise argument for the contentions made or appropriate citations to authorities

and to the record. See Tex. R. App. P. 38.1(f), (i). In addition, Winston’s brief does

not clearly state the nature of the relief sought. See Tex. R. App. P. 38.1(j). For all

these reasons, we conclude that Winston has failed to properly present any issues for

appellate review. See Tex. R. App. P. 38.1(f), (i), (j); San Saba Energy, 171 S.W.3d

at 338; Strange, 126 S.W.3d at 677; Plummer, 93 S.W.3d at 931. However, in the

interest of justice and despite the inadequacies of Winston’s brief, we will liberally

construe Winston’s brief as challenging the trial court’s signing of a reformed decree

on March 6, 2020. See Demayo v. Demayo, No. 09-05-068 CV, 2006 WL 1510873,

at *1 (Tex. App.—Beaumont June 1, 2006, no pet.) (mem. op.). All other issues are

overruled. See id.

      When a motion for new trial has been filed, the trial court has plenary power

to modify, correct, or reform its judgment until thirty days after the timely-filed

motion for new trial is overruled, whether by signed order or by operation of law.

Tex. R. Civ. P. 329b(e). As discussed above, Winston timely filed a motion for new

trial after the trial court signed its judgment in January, and the trial judge therefore

retained plenary power over the case when she signed a reformed decree. Winston

has not demonstrated that the trial judge abused her discretion by modifying her




                                           6
decree. See id. Accordingly, we overrule Winston’s issue and affirm the trial court’s

judgment.

      AFFIRMED.


                                                    PER CURIAM


Submitted on March 15, 2021
Opinion Delivered April 29, 2021

Before Golemon, C.J., Kreger and Horton, JJ.




                                         7